                                           U. S. Department of Justice

                                           Robert J. Higdon, Jr.
                                           United States Attorney
                                           Eastern District of North Carolina
                                           U.S. Allomey ',, Office              Telephone (919) 856-4530
                                           150 Faye11e,'ille S1ree1      Criminal FAX (919) 856-4487
                                           Suit, 2100                           Civil FAX(91~) 856-4821
                                           Raleigh, NC 27601                     www.usdoj.go\1fusao 11ce




                             MEMORANDUM


DATE:        September 23, 2020

TO:          Clerk's Office
             United States District Court
             Eastern District of North Carolina
             Raleigh, North Carolina

REPLY TO: Robert J. Higdon, Jr.
          United States Attorney

ATTN OF:     MARK J. GRIFFITH
             Special Assistant United States Attorney

SUBJECT: UNITED STATES v. ALEX RICHARD MEADOWS
         No.1 ·.U)C\'.2. \Sfb SOUTHERN DIVISION


         Please issue a warrant for the arrest of the above-named defendant and
  place same, together with a certified copy of the Indictment, in the hands of
· the U.S. Marshal for service, and USMC Criminal Investigation Division. Also,
  please return a certified copy of the Indictment to this office and the U.S.
  Pretrial Services Office.

       The warrant should be returnable before the U.S. Magistrate Judge.




MJG:jk

cc: US Marshal Service
    US Probation Office
